DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated February 26, 2021, in which claims 8, 10, and 14 were amended, has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel withdrawn non-elected claims 1-7.

Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments to the claims and/or arguments were persuasive.  Additionally, Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
forming a pad electrode on a substrate in a non-display area that surrounds a display area;

forming a sacrificial layer covering the planarization layer in the display area and covering the pad electrode in the non-display area;
polishing the planarization layer and the sacrificial layer by a chemical mechanical polishing process so that the planarization layer has a second thickness less than the first thickness in the display area and so that a sacrificial layer remnant is formed in the nondisplay area that exposes an upper surface of the pad electrode and caps a side surface of the pad electrode; and
forming an organic light emitting diode on the planarization layer having the second thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/BAC H AU/Primary Examiner, Art Unit 2822